Citation Nr: 1721130	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966 and May 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Boston, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for hypertension.  In January 2008, the Veteran submitted a notice of disagreement and in response to a June 2009 statement of the case, the Veteran perfected his appeal in July 2009.

FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD.

2.  The medical evidence demonstrates that the Veteran's hypertension is aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for service connection for hypertension.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Claim for Hypertension

The Veteran asserts that service connection for hypertension is warranted as secondary to his service-connected PTSD. 

Under the relevant laws and regulations, service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, in his March 2007 claim for service connection for hypertension, the Veteran advanced that he was being treated for hypertension and was "experiencing panic attacks at least three times a week."  Service connection is currently in effect for PTSD.  

The record shows that the Veteran has been diagnosed with hypertension since 1991 and continues to take medication for such disability.  He, therefore, meets the first element of his service connection claim, as there is evidence of a current disability.    
Therefore, the dispositive issue is whether the Veteran's current hypertension is etiologically related to his PTSD, as claimed.  In support of his claim, he submitted a July 2009 statement from a private physician, Dr. C.P.C. associated with Brigham and Women's Hospital.  This doctor suggested a relationship between the Veteran's hypertension and his PTSD, noting that the medical literature supports such a nexus.  The doctor also noted that the Veteran has no family history of hypertension.  Although competent and supportive of the claim, Dr. C.P.C.'s statement as to purported relationship is general in nature and did not provide an actual etiology opinion to any degree of probability.

Nonetheless, the record contains a VA medical opinion that is favorable to the claim.  In this regard, the Veteran presented to a January 2009 VA examination with a history of elevated blood pressure and that examiner also noted that the Veteran did not have a family history of hypertension or heart disease.  The examiner noted further that stress increases cardiac output, peripheral vascular resistance, and elevates blood pressure and observed that the Veteran's medical records indicate that he has chronic stress, anger, and life changes as a result of his service-connected PTSD.  Despite recognizing that the relationship between the two are controversial, the VA examiner opined that it is, as likely as not, that the Veteran's hypertension was contributed to, by the chronic stress he experienced from his PTSD.  In short, the Veteran's hypertension is aggravated by his service-connected PTSD.  Therefore, upon resolution of any reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension is warranted on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310(a).

ORDER

Entitlement to service connection for hypertension, as secondary to service-connected PTSD, is granted. 


____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


